DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 12/03/2021, are acknowledged and entered.  Claim 16 has been cancelled by Applicant.  Claims 10-15 and 17-18 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to Claim 16 are withdrawn as being moot in light of Applicant’s cancellation of the claims.
Applicants' arguments, filed 10/03/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statements filed 12/03/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.


Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 and 17-18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.  This is a New Matter rejection.
Claim 10 has been amended to recite administering “about 1 g to about 10 g per day of 15-HEPE or a composition comprising 15-HEPE”.  The as filed disclosure does not describe administering “about 1 g to about 10 g per day” of 15-HEPE.
There is nothing whatsoever disclosed about how much is administered to a subject or how often it is administered.
Paragraph [0035] describes “dose unit” and “dosage unit” as referring to a portion of a pharmaceutical composition that contains an amount of a therapeutic agent suitable for a single administration to provide a therapeutic effect, which may be administered “one to a plurality” of times per day.  Notably, the claims do not recite or require administering a “dose unit” or a “dosage unit”, let alone how much 15-HEPE is present in such a dose unit or dosage unit and/or how often it is administered per day.
Paragraph [0038] could be said to relate most closely to the now claimed administering “about 1 g to about 10 g per day of 15-HEPE or a composition comprising 15-HEPE”.  Here, [0035] describes that there is a limit as to the size for oral administration and if a subject is to be administered “up to 4 g 15-HEPE a day”, this may be by up to 4 capsules, each providing 1g 15-HEPE, or up to 16 capsules, each providing 0.25g 15-HEPE, for example, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or 16 capsules per day, each providing about 0.25 g to about 1 g of 15-HEPE.  Notably, the amended claims do not recite or require administering “up to 4 g 15-HEPE a day” and do not recite or require administering compositions comprising about 0.25 g to about 1 g of 15-HEPE from 1 to 16 times per day.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 10-15 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over EP 2 762 143 A1 (Published August 6, 2014) and WO 2014/019919 A1 (Published February 6, 2014) in view of CRUPI ET AL. (Current Medicinal Chemistry, 2013, vol. 20, pages 2953-2963) and MENG ET AL. (European Journal of Pharmacology, 2010, vol. 649, pages 127-134).
This is a new ground of rejection necessitated by Applicants’ amendments to Claim 10, which now limit the claimed method to administering “about 1 g to about 10 g per day” of 15-Wands factors as they pertain to enablement under 35 U.S.C. 112, 1st Paragraph as well as the Graham factors as they pertain to 35 U.S.C. 103.  The Examiner has determined that the amended, narrower scope of the claims is enabled under 35 U.S.C. 112, 1st Paragraph but are now prima facie obvious under 35 U.S.C. 103 for the reasons discussed below.

Claimed Invention
	Amended Claim 10 is the only independent claim and is reproduced below.

    PNG
    media_image1.png
    147
    670
    media_image1.png
    Greyscale

As defined by Applicants “treating” includes (1) preventing the disease, disorder, or condition, i.e. causing the clinical symptoms of the disease, disorder, or condition not to develop in a mammal that is exposed to or predisposed to the disease, disorder, or condition but does not yet experience or display symptoms of the disease, disorder, or condition; (2) inhibiting the disease, disorder, or condition, i.e., arresting or reducing the development of the disease, disorder, or condition or its clinical symptoms; or (3) relieving the disease, disorder, or condition, i.e., causing regression of the disease, disorder, or condition or its clinical symptoms.  See Specification at [0060].
	Accordingly, the broadest reasonable interpretation of the claims in light of the Specification is a method of providing any therapeutic benefit to a subject having Huntington’s, Alzheimer’s, or Parkinson’s, e.g., reducing a clinical symptom.

Teachings of EP ‘143
	EP ‘143 teaches methods of treating fatty liver disease by administration of 15-OHEPA to a subject in need thereof. EP ‘143 teaches 15-OHEPA is 15-hydroxy eicosapentaenoic acid (15-HEPE) as presently claimed. See Abstract; [0001]; [0009]. EP ‘143 teaches a pharmaceutical composition comprising 15-HEPE “with improved efficacy over one comprising EPA as the significant active component” for the treatment of subject suffering from FLD. See [0001]. EP ‘143 teaches 15-HEPE is a derivative of EPA ([0007]) and in fact is a metabolite of EPA ([0021]).
	As per Claim 10, EP ‘143 teaches there is a limit as to the size for oral administration and if a subject is to be administered 1 g to 4 g 15-OHEPA a day, this may be by up to 4 capsules, each providing 1 g 15-OHEPA. See [0037].
As per Claims 11-14, EP ‘143 teaches that 15-OHEPA can be in its free acid or alkyl ester form, including in the form of a C1-4 alkyl ester such as methyl ester or ethyl ester form. See [0007]; [0022].
As per Claim 15, EP ‘143 teaches the 15-OHEPA comprises lithium 15-OHEPA, mono-,
di- or triglyceride 15-OHEPA or any other ester or salt of 15-OHEPA. See [0023].
	As per Claims 17-18, EP ‘143 teaches 15-OHEPA is a chiral molecule and may be used in the (S)- or (R)-enantiomeric form, or as a racemic mixture. See [0014].	


Teachings of WO ‘919
	WO ‘919 teaches methods of treating cardiovascular diseases by administration of 15-OHEPA to a subject in need thereof. WO ‘919 teaches 15-OHEPA is 15-hydroxy eicosapentaenoic acid (known as 15-OHEPA or 15-HEPE) as presently claimed. See Abstract; page 1, second and fourth paragraphs; pages 12-13.
Claim 10, WO ‘919 teaches there is a limit as to the size for oral administration and if a subject is to be administered 1 g to 4 g 15-OHEPA a day, this may be by up to 4 capsules, each providing 1 g 15-OHEPA. See page 8, 4th full paragraph.
As per Claims 11-14, WO ‘919 teaches that 15-OHEPA can be in its free acid or alkyl ester
form, including in the form of a C1-4 alkyl ester such as methyl ester or ethyl ester form. See page
3, first and third full paragraphs.
As per Claim 15, WO ‘919 teaches the 15-OHEPA comprises lithium 15-OHEPA, mono-, di- or triglyceride 15-OHEPA or any other ester or salt of 15-OHEPA. See page 3, fourth full paragraph.
As per Claim 17, WO ‘919 teaches that 15-OHEPA can be used in the (S)- enantiomeric form. See page 3, third full paragraph.

	Both EP ‘143 and WO ‘919 thus circumscribe methods of treating subjects comprising administering 15-HEPE as a therapeutic agent.  All of the limitations of the instant claims are disclosed in the combined teachings of EP ‘143 and WO ‘919 except the treatment of subjects having Huntington’s, Alzheimer’s, or Parkinson’s.


Teachings of CRUPI ET AL.
	Crupi et al. teach amongst nutritionally important polyunsaturated n-3 fatty acids, -linolenic acid (ALA), eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) are highly concentrated in the brain and have anti-oxidative stress, anti-inflammatory and antiapoptotic effects. They are involved in many bodily processes and may reportedly lead to neuron protection 
	Crupi et al. teach excessive inflammation in the brain is thought to exacerbate acute injuries including stroke, and chronic diseases including multiple sclerosis and Alzheimer’s disease (page 2955, right column, 2nd full paragraph).  Crupi et al. teach Alzheimer’s disease (AD) is correlated with decrease in omega-3 PUFA levels in the hippocampus and cortex (Id. at 3rd full paragraph).  Crupi et al. teach a few studies assess the role of EPA alone, demonstrating a protective role of EPA in transgenic mice that develop amyloid plaques (paragraph bridging pages 2955-2956).  
	Crupi et al. teach the role of PUFA in Parkinson’s disease (PD) is complex. To date, only two prospective studies have investigated the link between omega-3 intake and the risk of developing PD. From one hand no significant association between omega-3 PUFA intake and development of PD has been found, while on the other hand bradykinesia has been shown to be reduced by omega-3 PUFAs.  See page 2956, left column, 1st full paragraph.
	Crupi et al. teach omega-3 fatty acids are able to influence levels of neurotrophins, molecules that promote neuronal survival and growth. Among the neurotrophins, brain derived neurotrophic factor (BDNF) levels are altered by dietary intake of omega-3 fatty acids and BDNF is associated with alterations in neurogenesis and neuronal survival. Crupi et al. teach an opportune dietary intake in n-3 fatty acids may thus contribute to protect neural functions and may lead to the development of non-pharmacological approach in the therapy against neuropsychiatric disorders. See page 2960, paragraph bridging left and right columns.

Teachings of MENG ET AL.

	Meng et al. teach protective effects of n−3 PUFA supplementation have been demonstrated in experimental animal models of Parkinson's disease. See paragraph bridging pages 127-128.
	Meng et al. teach that although EPA is far less abundant in the brain than DHA, it is highly neuroactive, has more potent anti-inflammatory effects, and is more effective than DHA in the treatment of psychiatric disorders. See page 128, left column, 2nd full paragraph.
	Meng et al. teach increasing evidence has suggested that n−3 fatty acids may provide major benefits compared to the traditional pharmacotherapy for Parkinson's disease, such as L-DOPA, and that EPA may also help to treat non-motor symptoms of Parkinson's disease, such as depression and anxiety. See page 133, left column, 1st full paragraph.
	Meng et al. conclude that their findings suggest that changes in brain lipids in the acute stage of exposure to parkinsonian neurotoxins may promote pro-inflammatory conditions and that their findings are consistent with previous studies demonstrating that EPA, despite its low membrane content, may provide beneficial effects in Parkinson's disease. See page 133, paragraph bridging left and right columns.

	The combined teachings of Crupi et al. and Meng et al. thus provide a nexus between polyunsaturated fatty acids (PUFAs) such as EPA and neurological diseases such as Alzheimer’s disease and Parkinson’s disease.  Specifically, that nutritionally important polyunsaturated n-3 -linolenic acid (ALA), eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) are highly concentrated in the brain and have anti-oxidative stress, anti-inflammatory and antiapoptotic effects and that EPA has demonstrated beneficial activity in pre-clinical models of Alzheimer’s disease and Parkinson’s disease.  

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).

Analysis & Examiner’s Determination of Obviousness
A person of ordinary skill in the art at the time the application was filed would have been aware that 15-HEPE is a metabolite of the omega-3 fatty acid EPA and disclosed to have 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed to administer known therapeutic doses of 15-HEPE to subjects having Alzheimer’s disease or Parkinson’s disease, for example as a nutritional supplement as suggested and motivated by the combined teachings of the cited prior art.  A person of ordinary skill in the art would reasonably expect such supplementation to have beneficial health effects in the so treated subjects, including at least anti-oxidative stress, anti-inflammatory and antiapoptotic effects in the treated subjects.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,231,945. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘945 claims encompass inhibiting or relieving “neurodegenerative disorders” in

acceptable derivative thereof. See Claim 1. Such neurodegenerative disorders include Huntington’s disease. See Claim 4. Such pharmaceutically acceptable derivatives thereof include an ester, a conjugate, a salt, or a combination thereof. See Claim 6.  The effective amount is between about 100 mg to about 2000 mg. See Claim 8.
The ‘945 patent claims therefore encompass an embodiment falling within the scope of the
instant claims, i.e., a method of treating Huntington’s disease in a subject in need thereof comprising administering to the subject 15-HEPE or an ester, a conjugate, a salt, or a combination
thereof.

Response to Arguments
	Applicants request the Examiner hold this double patenting rejection in abeyance until at least one claim is found to be otherwise allowable.
	The Examiner cannot hold a double patenting rejection “in abeyance”.  The rejection will be maintained until such time that it is overcome by amendments that distinguish the claims or the filing of a Terminal Disclaimer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038